Citation Nr: 1742544	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Notice of Disagreement was received in March 2010.  In July 2010, a Statement of the Case was issued, and, in May of 2010, the Veteran filed his substantive appeal (via a VA Form 9).

In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Muskogee, Oklahoma RO.  A transcript of the hearing is of record.

In June 2014, August 2015, and October 2016, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     

This appeal was processed using the Veterans Benefits Management System (VBMS).


REMAND

As noted in the Introduction, the Board remanded this claim most recently in October 2016 for additional development.  

The Board notes that pursuant to 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2014), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  

In light of findings set forth in the July 2014 VA opinion, and the fact that service connection for PTSD was granted by the RO in an April 2017 rating decision, the Board finds that additional comments from the VA examiner is necessary prior to disposition of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the July 2014 VA opinion as to the origins and etiology of the Veteran's Hepatitis C.  Specifically, the examiner is asked to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's drug abuse was (1) caused by, or (2) aggravated by the Veteran's service connected PTSD.  If aggravation is shown, the examiner should quantify the degree of aggravation due to PTSD, if possible.  The examiner's attention is drawn to the following:  service personnel records that show that the Veteran reported using opiates 2-3 times per week, he failed out of a rehab program, he had multiple failed urinalyses, and he was discharged from service under a Chapter 16 administrative separation for drug abuse (See Service Personnel Records, December 27, 1976); a VA Medical treatment note dated January 2, 2008 that notes the Veteran has a history of cocaine use and intravenous drug use; and testimony at the Veteran's April 2013 Board hearing that he used drugs in service because of his "sickness."  All opinions must be supported by a clear rationale.

2.  Then, readjudicate the Hepatitis C claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the June 2017 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




